Citation Nr: 1517530	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-08 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for essential hypertension.

2.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s).


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel









INTRODUCTION

The Veteran had active service from June 1975 to October 1975 and from February 1978 to December 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 and January 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The July 2011 rating decision effectuated a grant of service connection for essential hypertension by the Board in a June 2011 decision, and assigned a noncompensable disability rating, effective February 1, 2007.  The January 2013 rating decision denied the Veteran's claim for SMC.

In July 2012, the Board remanded the Veteran's hypertension claim in order for the agency of original jurisdiction (AOJ) to provide the Veteran with a statement of the case (SOC), as he had provided a timely notice of disagreement with the rating assigned for hypertension.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

In addition to the paper claims file, the Veteran has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in VBMS and Virtual VA reveal additional VA treatment records dated through September 2013.  While the AOJ considered such records in the November 2013 statement of the case that addressed the Veteran's claim for SMC, the AOJ only considered records dated through February 2013 in the February 2013 statement of the case pertaining to the Veteran's claim for a compensable rating for hypertension.  However, while such records continue to reflect blood pressure readings and medication for the treatment of such disability, such findings, to include the severity of the blood pressure readings, are consistent with the remainder of the evidence of record and, thus, duplicative of the evidence previously considered by the AOJ.  Therefore, there is no prejudice to the Veteran in Board proceeding with a decision on his claims at this time.  The remaining documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

FINDINGS OF FACT

1.  The Veteran had a 10 percent baseline (pre-aggravation) disability rating for essential hypertension.

2.  For the entire appeal period, the Veteran's essential hypertension requires continuous use of medication for control, but does not result in diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more. 

3.  Since January 1, 2010, VA established the Veteran's entitlement to a total disability rating on the basis of individual unemployability (TDIU) due solely to his service-connected major depressive disorder and he has other service-connected disabilities involving different anatomical locations or bodily systems that have a combined rating of at least 60 percent.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for essential hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.310(b), Part 4, including §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2014).

2.  As of January 1, 2010, the criteria for special monthly compensation at the housebound rate have been met.  38 U.S.C.A. §§ 1114(s), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

Relevant to the Veteran's SMC claim, as the Board's decision to grant such claim is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  

Pertinent to the Veteran's claim for a higher initial rating for his hypertension, a letter dated in February 2007, sent prior to the September 2007 denial of service connection, advised the Veteran of the evidence and information necessary to substantiate his underlying secondary service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish a disability rating and effective date in accordance with Dingess/Hartman, supra.

Following the award of service connection in the July 2011 rating decision, the Veteran appealed with respect to the propriety of the initially assigned noncompensable rating for his hypertension.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, 19 Vet. App. at 490.  In this case, the Veteran's claim for service connection was granted and an initial rating was assigned in the July 2011 rating decision on appeal.  Therefore, because the Veteran has appealed the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded a VA examination in August 2007 in conjunction with the claim on appeal.  The Veteran has not alleged that such is inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected hypertension as it includes an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  While such examination was conducted over seven years ago, the Veteran has not alleged that his hypertension has increased in severity since the August 2007 VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).  Rather, he has only alleged that he is entitled to a higher initial rating for such disability.  Moreover, there is additional medical evidence, including VA treatment records, that adequately addresses the level of impairment of his hypertension since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

Initial Rating Claim

The Veteran has been assigned a noncompensable initial evaluation under 38 C.F.R. § 4.104, Diagnostic Code 7101, effective February 1, 2007.  Historically, the Veteran has been service-connected for sarcoidosis, bilateral hilar adenopathy, since March 2003.  The hypertension claim on appeal originated from a secondary service connection claim raised in February 2007.  In a June 2011 decision, the Board granted service connection for hypertension based on a finding that such disorder was aggravated by service-connected sarcoidosis.  In a July 2011 rating decision, the AOJ determined that the level of the Veteran's hypertension prior to aggravation had been 10 percent disabling, his current level of disability was 10 percent, and, therefore, the level of aggravation had been 0 percent.  As such, an initial noncompensable rating was assigned.  The Veteran has appealed the propriety of such rating and claims that his hypertension warrants at least a 10 percent rating. 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

In aggravation cases, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

According to Diagnostic Code 7101, a 60 percent rating is warranted if the diastolic pressure is predominantly 130 or more; a 40 percent rating is assigned if the diastolic pressure is predominantly 120 or more; a 20 percent rating is warranted when the diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more; and a 10 percent rating is assigned if the diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.

When the Veteran filed his claim for service connection for hypertension, he alleged that such disability was caused by his service-connected sarcoidosis.  Specifically, he contended that the long term use of prednisone for sarcoidosis has caused his hypertension to increase in severity.  

During the processing of his claim for service connection, in August 2007, the Veteran underwent a VA examination for hypertension, during which the examiner found that this condition was "progressively worse."  The examiner opined that the hypertension had "most likely been aggravated by sarcoidosis, or treatment of sarcoidosis, or treatment of complications from sarcoidosis."  The examiner reasoned that, although the medical record showed that the Veteran was hypertensive prior to his liver transplant, prednisone and cyclosporine are known to aggravate hypertension, and the Veteran's blood pressure medications had been increased.  Thus, the examiner concluded that the Veteran's hypertension increased in severity following his liver transplant and use of prednisone and cyclosporine.  

Additionally, the Veteran submitted a March 2008 statement from his private physician, Dr. C. B., who indicated that in 1994, the Veteran underwent a liver transplant due to sarcoidosis.  As a result, he has taken prednisone (a corticosteroid) and cyclosporine (an immunosuppressant) continuously since then.  Dr. C. B. stated that "it is likely that both medications are contributing to his hypertension."  

In this regard, the record reflects that private treatment records reveal the Veteran was diagnosed with diastolic hypertension in 1987.  He was started on medications for hypertension in March 1987 and has continued on medications to the present; however, following his liver transplant in 1994 and use of medication for his liver, the Veteran's medication for his hypertension has increased.

Subsequent treatment records dated through 2013 continue to show the Veteran receives medication for hypertension.  The Board notes, however, there is no evidence in the treatment records that the Veteran's blood pressure, despite continuous treatment, has manifested as a diastolic pressure predominantly 110 or more, or a systolic pressure predominantly 200 or more.

Therefore, as the Veteran required continuous medication for his hypertension prior to the aggravation of such disability by his liver transplant and treatment, resulting from his service-connected sarcoidosis, the Board finds that he had a 10 percent baseline (pre-aggravation) disability rating for essential hypertension.  Specifically, under 38 C.F.R. §  4.104, Diagnostic Code 7101, minimum evaluation for an individual with a history of diastolic blood pressure 100 or more that is controlled with continuous medication warrants a 10 percent rating.  

Subsequent to the aggravation of the Veteran's hypertension by his service-connected sarcoidosis, while his hypertension medications have increased, thus demonstrating aggravation, such disability results only in the continuous use of medication for control, without diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more. 

Therefore, via application of 38 C.F.R. § 3.310(b) and Allen, supra, the Veteran can only receive a schedular disability rating of 0 percent for his service-connected hypertension, in light of evaluation of his hypertension at 10 percent prior to and after aggravation.  Therefore, the Board finds that the Veteran is not entitled to an initial compensable rating for his essential hypertension.

The Board notes that, in a July 2011 statement, the Veteran has alleged that his hypertension and medication has resulted in water retention, diarrhea, high blood sugar, hot flashes, muscle pain, weight gain, and breathing difficulty.  In this regard, while the Veteran is competent to report such symptoms, he is not competent to relate them to his hypertension or medications taken for such disability as he does not possess the requisite medical expertise to address such matter.  Specifically, attributing symptoms to hypertension or certain medication is a complex medical question as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Furthermore, his treatment records fail to show such symptomatology in relation to his hypertension or medications.   

Therefore, while the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected hypertension, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of his service-connected disability.  Furthermore, the Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability rating that has been assigned.  As such, while the Board accepts the Veteran's contentions with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of symptom severity, and details of clinical features of the service-connected hypertension. 

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected hypertension; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected hypertension with the established criteria found in the rating schedule.  The Board finds that such is fully addressed by the rating criteria under which such disability is rated.  In this regard, the specific diagnostic criteria adequately addresses the whole of the Veteran's symptoms referable to his hypertension, which includes his history of diastolic hypertension and his need for continuous medication.  There are no additional symptoms of the Veteran's hypertension to warrant an extra-schedular rating.  Specifically, as previously discussed, while the Veteran has alleged that his hypertension and medication has resulted in water retention, diarrhea, high blood sugar, hot flashes, muscle pain, weight gain, and breathing difficulty, he is not competent to relate them to his hypertension or medications taken for such disability as he does not possess the requisite medical expertise to address such matter, and his treatment records fail to show such symptomatology in relation to his hypertension or medications.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected hypertension.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture. Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, 22 Vet. App. at 115-16; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the appeal does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary. 

In sum, Board finds that the preponderance of the evidence is against an initial compensable rating for hypertension.  As such, the benefit of the doubt doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

C.  SMC Claim

In July 2012, the Veteran submitted a claim for SMC.  He indicated that he met the requirement for SMC because he had a single disability rated as total and additional disabilities rated at 60 percent.

To establish entitlement to SMC based on housebound status under 38 U.S.C.A. § 1114(s), the evidence must show that a Veteran has a single service-connected disability evaluated as 100 percent disabling and additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, the Veteran has a single service-connected disability evaluated as 100 percent disabling and is permanently housebound by reason of service-connected disability or disabilities.  38 C.F.R. § 3.350(i).

The Court has held that, although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010). 

In this case, the Board notes that, effective January 1, 2010, the Veteran was awarded a TDIU based solely on his service-connected major depressive disorder.  In this regard, in the June 2010 rating decision that awarded the TDIU, the AOJ specifically determined that such benefit was awarded because the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected major depressive disorder.  His other physical service-connected disabilities were not discussed nor relied up on in awarding the TDIU.  The Board finds that, although the major depression disorder is not rated as 100 percent, for SMC purposes this disability satisfies the requirement of a "service-connected disability rated as total."  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).

In addition, since January 1, 2010, the Veteran has been service-connected for disabilities involving anatomical segments or bodily systems different from the psychiatric disability.  Indeed, the Veteran's additional disabilities are all physical in nature and include sarcoidosis, bilateral hilar adenopathy, rated as 30 percent disabling; chronic liver disease rated as 30 percent disabling; diabetic neuropathy rated as 30 percent disabling; diabetes mellitus type 2 with erectile dysfunction rated as 20 percent disabling; osteoporosis of the lumbar spine rated as 20 percent disabling; and varicose veins, chronic left epididymitis, and hypertension each rated as noncompensably disabling.  Such result in a combined disability rating of 80 percent.  See 38 C.F.R. § 4.25.   

As the Veteran has a single service-connected disability rated as total (i.e. major depression), and has additional service-connected disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, the criteria for SMC at the housebound rate is met as of January 1, 2010.  See Bradley, supra; Buie, supra.  In this regard, while the Veteran filed his claim for SMC in July 2012, the Court has held that, if VA determines that the claimant is entitled to special monthly compensation, the effective date of the award of special monthly compensation will be the effective date assigned for the award of benefits for the final disability that forms the relevant combination of disabilities.  See Buie, supra, at 251.  Therefore, SMC at the housebound rate pursuant to 38 U.S.C.A. § 1114(s) is established as of January 1, 2010, the date the Veteran was awarded a TDIU based solely on his major depressive disorder.


ORDER

An initial compensable rating for essential hypertension is denied.

As of January 1, 2010, special monthly compensation pursuant to 38 U.S.C.A. § 1114(s) is granted, subject to the applicable laws and regulations governing the award of monetary benefits. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


